DETAILED ACTION
Terminal Disclaimer
1.    The terminal disclaimer filed on 8/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/232,712 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 3/19/2021 have all been considered and made of record ( note the attached copy of form PTO – 1449).

Allowable Subject Matter
3.    Claims 1-21 are allowed.
4.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 14  ,which include,
a method of assessing a vision performance of a patient using a computing device programmed to execute a plurality of programmatic instructions, having  presenting, via the computing device a second set of visual and/or auditory stimuli; monitoring a second plurality of reactions of the patient using at least one of the computing device and a separate hardware device; presenting, via a display on the computing device and  a third plurality of visual and/or auditory stimuli that appear concurrently with  second plurality of visual and/or auditory stimuli and  the third plurality of visual and/or auditory stimuli are different than the second plurality of visual and/or auditory stimuli; and based upon said first plurality of reactions and second plurality of reactions, determining quantitative values representative of at least three of the patient's field of view, visual accuracy, ability of the patient to track multiple stimuli, and visual endurance or visual detection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/6/2022